John E. Jennings, Judge, concurring. While I agree with the majority opinion, there is another reason why this case must be affirmed: the evidence in question is specifically permitted by statute. Arkansas Code Annotated section 16-97-103(6) provides that at a sentencing hearing the court may consider evidence of aggravating circumstances. Arkansas Code Annotated section 16-90-804(d)(2)(F) includes as an aggravating factor that “the offense was a sexual offense and was part of a pattern of criminal behavior with the same or different victims under the age of eighteen years manifested by multiple incidents over a prolonged period of time.” Therefore, the evidence in issue was relevant to sentencing.